Citation Nr: 1716483	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-23 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an extension of a temporary total rating beyond June 30, 2010, based on the need for convalescence following right ankle arthroscopy on May 17, 2010, associated with service-connected fracture of the right ankle with degenerative joint disease.

2.  Entitlement to an extension of a temporary total rating beyond November 17, 2010, based on the need for convalescence following right ankle arthroscopy on May 17, 2010, associated with service-connected fracture of the right ankle with degenerative joint disease.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to February 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the Veteran's temporary total rating would cease on June 30, 2010.

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge in a September 2011 VA Form 9.  However, in December 2012, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, the Board finds that there is no outstanding hearing request.

In May 2012, the Veteran submitted a VA Form 21-22, appointing a private attorney as his representative.  However, in January 2013, the Veteran stated that he did not wish to be represented by this individual.  A claimant may revoke a power of attorney or discharge an attorney at any time.  38 C.F.R. § 14.631 (f)(1) (2016).  As the Veteran has not appointed a new power of attorney, the Veteran shall proceed pro se at this time. 

The issue of entitlement to an extension of a temporary total rating, based on the need for convalescence following the May 17, 2010, surgery, beyond an initial period of six months, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his May 17, 2010 right ankle arthroscopy required convalescence for 6 months following the date of his surgery.


CONCLUSION OF LAW

The criteria for a temporary total disability rating through November 17, 2010, based on the need for convalescence following the Veteran's right ankle arthroscopy on May 17, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b) (2016).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  

The U.S. Court of Appeals for Veterans Claims (Court) has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

In a September 2010 rating decision, the RO awarded a temporary total rating effective from May 17, 2010, the date the Veteran underwent right ankle arthroscopy.  A 20 percent rating was assigned from July 1, 2010.  The Veteran seeks an extension beyond June 30, 2010, for a total convalescent rating under the provisions of 38 C.F.R § 4.30.  

On May 17, 2010 the Veteran underwent right ankle arthroscopy, debridement and curettage of medial osteochondral lesion of the talus, partial synovectomy and excision of loose body, right ankle.  The post-operative diagnosis was right osteochondral lesion of the medial talus and right ankle synovitis, loose body of the right ankle.  

In May 2010, the Veteran submitted a statement that he would be off of his feet indefinitely and that he is currently in a wheelchair.

On May 20, 2010, the Veteran underwent VA examination of his right ankle.  The examiner noted the Veteran's surgery in May 2010, indicating that he was still non-weight bearing and that he came to the examination in a wheelchair and had also been using crutches since the surgery.  The examiner found that the Veteran has unable to stand and unable to walk more than a few yards.  

On May 25, 2010, the Veteran was admitted to a VA residential program for substance abuse treatment until September 17, 2010, after which he was transferred to another VA residential unit until November 7, 2010, when he was ultimately discharged.  Just after his admission to the residential program in late May 2010, the Veteran was advised to use his left crutch because he was unable to use both crutches due to right elbow pain, and he requested a scooter while waiting for his right ankle to heal because he was unable to use a wheelchair due to his weight.  See May 27, 2010 VA treatment record.  The record also shows that the Veteran was either unable or unwilling to use his crutches and that he was strongly advised to use them.  See June 2, 2010 VA treatment record.  VA treatment records throughout his admission to the residential program show that the Veteran consistently complained of right ankle pain, used a scooter to get around, and took part in physical therapy for his right ankle.

The Veteran submitted a statement from an individual, who met the Veteran at a PTSD program at the VA medical center in Coatesville, Pennsylvania, indicating that he pushed the Veteran from place to place in a wheelchair immediately after the May 2010 surgery.  See January 2012 Statement.  This individual further stated that although the Veteran's conditions had improved enough that he could walk with the use crutches, he was later approved for and issued a motorized scooter to get around.  Id.

In June 2010, the Veteran's private physician, Dr. W.C., who performed the May 2010 ankle surgery, issued several prescriptions for the Veteran, including an order for pain medication and a statement that the Veteran would be unable to do physical therapy.  Dr. W.C. also issued a statement that the Veteran's leave of absence would be indefinite.  

In July 2010, both Dr. W.C. and Dr. H., a VA physiatrist, issued statements that the Veteran was unemployable due to his service-connected right ankle disability.  Additionally, Dr. W.C. prescribed the Veteran right ankle pain management and also aquatic therapy.

In July 2010, the Veteran submitted a statement that he was unable to apply full pressure to his right ankle, explaining that attempting to walk on his right ankle feels like walking on eggshells.  He also stated that he was unable to work or care for his family.

In October 2010, the Veteran was seen by Dr. W.C. on a follow-up basis.  The Veteran complained of worsening constant and severe pain and wanted to discuss total ankle replacement.  Physical examination revealed decreased range of motion of the right ankle when compared to the left ankle.  With respect to the Veteran's right ankle surgery recovery, the record merely noted that his prior surgical incisions were well healed.  Dr. W.C. explained to the Veteran that he was not a good candidate for ankle replacement due to his weight.  Additionally, at this time, the record shows that Dr. W.C. issued another statement that the Veteran was unemployable due to his service-connected right ankle injury, noting also that the Veteran had right ankle arthritis and that "this is a permanent problem."  Dr. W.C. also prescribed continued right ankle pain management and aquatic therapy for the right ankle.  

Dr. H. also separately submitted a letter in October 2010 that the Veteran was permanently disabled due to his service-connected right ankle disability.  She further explained that he had undergone multiple surgeries to the right ankle, with the most recent surgery occurring in May 2010, and that he experienced constant pain in his right ankle with limits his "ambulation function."

In October 2010, the Veteran submitted a statement that he was unable to apply any significant pressure on his right ankle because it feels as though he is walking on eggshells and that his right ankle will break again. 

An October 2010 MRI of the Veteran' right ankle showed, among other things, significant interval increase in the edema surrounding the osteochondral lesion in the medial aspect of the talar dome; a new small focal depression of the articular surface of the talar dome, moderate tibiotalar joint degenerative changes, and two tiny osteochondral loose bodies and posterior ankle joint space.

In December 2010, the Veteran saw Dr. W.C. for follow-up.  Following review of the recent October 2010 MRI, Dr. W.C. noted that the MRI revealed that the Veteran had osteochondral lesion of the talus with worsening marrow edema in the talus around the osteochondral lesion and that the worsening marrow edema indicated that the stress reaction/fracture of the talus was getting worse. 

After the Veteran was discharged from the VA residential treatment programs in November 2010, he was required to return the scooter that he had used during his admission.  Subsequent VA treatment records show that the Veteran requested continued use of a scooter on an outpatient basis.

When considering the VA and non-VA post-surgery treatment records, the Veteran's credible lay assertions, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the temporary total evaluation under the provisions of 38 C.F.R § 4.30 based on severe postoperative residuals related to the May 2010 right ankle arthroscopy should be extended through November 17, 2010.  Indeed, the evidence demonstrates continued post-operative residuals preventing or inhibiting weight-bearing and necessitating use of walking aids such as a wheelchair or scooter.

The award of this additional time brings the Veteran's total temporary rating for convalescence up to a full six months, the maximum period of time that can be granted without approval of the Veterans Service Center Manage under 38 C.F.R § 4.30.


ORDER

An extension of a temporary total disability rating based on convalescence following right ankle arthroscopy is granted from May 17, 2010 to November 17, 2010, associated with service-connected fracture of the right ankle with degenerative joint disease, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran has argued that a temporary total rating should be assigned indefinitely or at least for one to two years after the right ankle arthroscopy in May 2010.  

As noted above, pursuant to 38 C.F.R. § 4.30 (b)(2), the question of whether the Veteran is entitled to an additional extension of his temporary total disability rating beyond the initial six-month period may not be addressed by the Board in the first instance.  Instead, an extension of one to six months beyond the initial six-month period may only be made upon approval of the Veterans Service Center Manager. See 38 C.F.R. § 4.30 (b)(2).  Accordingly, As such, the Board finds that the AOJ should refer this matter to appropriate personnel for consideration pursuant to 38 C.F.R. § 4.30(b)(2).

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following the right ankle arthroscopy in May 2010 under 38 C.F.R. § 4.30(b).

2.  Thereafter, adjudicate the issue of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following right ankle arthroscopy in May 2010 under 38 C.F.R. § 4.30(b).  If the benefit sought is not granted to the fullest extent, or to the Veteran's satisfaction, the Veteran should be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


